Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Claims 14, 17-20, 23, 29, 35, 37-40, and 43-53 are pending. Claims 37, 40, and 45 are amended. Claim 41 was canceled. Claim 44 remains withdrawn. Examiner has rejoined the species of VH and VL: SEQ ID NOs 37, 41, 43 and 38, 42, and 44, respectively and antibodies huR 12-4, huR 12-11, and huR 12-16. 
Claims 14, 17-20, 23, 29, 35, 37-40, 43, and 45-53 are currently being examined. 
New Claim Objection  
 Claims 35, 38, 39, 40 and 53 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 17-20, 23, 29, 37, 43, and 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over Rohlff (US20130251723, Priority: 10/01/2010), in view of Guimaraes (US20130122043, priority to 04/20/2010), Heindl (US20170314055, priority to 12/17/2014), Cohen (WO2009099741, Published: 2009) and Blankenship et al (WO2016094873A2, priority to 12/12/2014). 
Rohlff teaches an immunoligand-drug conjugate that comprises a: a) humanized anti-ROR-1 antibody, b) linker, and c) toxin, such as anthracycline for the treatment of cancer. (0128, 0130). Rohlff teaches that the anti-ROR1 antibody is a humanized antibody, antibody derivative, or an antibody fragment. (0035) Rohlff teaches that the anti-ROR1 antibody is conjugated to drugs, that relies on a linker, and that the linker is done by attachment to cysteines with the antibody. Rohlff also teaches a pharmaceutical composition comprising the antibody, antibody derivative or fragment retaining target binding capacity. Rohlff further teaches that a peptide linker may be an oligopeptide linker, with 2 or more amino acids, and that they use the C-terminus of the heavy chain as the conjugation site, or that the linker is a maleimide linker, that may be cleaved by changed in pH, redox potential or specific intracellular enzymes. Rohlf further teaches that the ratio of drug (toxin) to antibody may range from 1:1 to 10:1, therefore the number of integers of the linker and toxin may range from 1-10. Lastly, Rohlff teaches that the anti-ROR1 antibody has a target binding affinity of 10-4 to 10-12 M, which encompasses between 84 to 110 pM. [0061, 0113, 0128, 0164-0168, 0230, 0268] 
However, Rohlff does not teach: 1) that the toxin is a PNU-derived anthracycline, 2) that the immunoligand drug conjugate is created by sortase mediated conjugation, or 3) the CDR sequences of the humanized anti-ROR-1 antibody,  
Guimaraes teaches a method for site-specific modification of proteins and multi-chain proteins. [0003] Guimaraes teaches sortase conjugation of a label to a protein in Figure 2, and also teaches a C-terminal LPXTG motif attached to a protein of interest is to be tagged and an N-terminal glycine motif is attached to the label of interest. Guimaraes further teaches that sortase induces site specific conjugation of the label to the C-terminus of the protein of interest, wherein an antibody can be attached to the target protein and is a compound of interest. (Figure 2, 0044, 0115, 0087). Guimaraes also teaches that toxins are also modified by their compounds of interest and that these compounds may be used to treat cancer. (Abstract) 
Heindl teaches a method for producing a conjugate using a polypeptide comprising LPXTG and a peptide that has an oligo-glycine, such as Gly5 on its N-terminus. [Abstract]. Heindl also teaches that sortase motif, LPXTG, can be comprised in a therapeutic agent and a peptide that binds a target. [0090], and that the therapeutic agent includes antibodies. Heindl also teaches that the conjugation uses an intervening linker and that these conjugates are used to treat cancer. [0093, 0159]. Heindl also teaches a peptide with N-terminal polyglycine was conjugated to said Fc region. [0171-0174] Heindl further teaches that these conjugates can be used for the treatment of cancers. [0093]  
Cohen teaches antibody drug conjugates in which one or more nemorubicin metabolite or analog drugs moieties are covalently attached by a linker to an antibody, that binds to tumor associated antigens, said conjugate is useful in methods of treating cancer. Cohen teaches that the metabolite is PNU-159682, that is more cytotoxic than nemorubicin and doxorubicin in vitro and showed efficacy in vivo tumor models. [Abstract, 0009, 0012-0015, 0064] 
Blankenship teaches a humanized antibody, antibody fragment retaining target binding capacity, which targets receptor tyrosine kinase-like orphan receptor-1 (ROR1) for the treatment of cancer. Blankenship teaches that the anti-ROR1 comprises the following sequences: three heavy chain CDR sequences: SEQ ID NO: 41, 43, and 45, which match 100% to the instantly claimed SEQ ID NOs: 29, 30, and 31, respectively, and three light chain CDR sequences: SEQ ID NOs 47, 49, and 51, which match 100% to the instantly claimed SEQ ID NOs: 32, 33, and 34. Blankenship teaches that the antibody may be bispecific or multispecific antibody.  [Abstract, 003, 007-008] Blankenship teaches that the ROR-1 may be conjugated to a drug or a toxin. [0015, claim 14] 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use PNU-derived anthracycline as the toxin in the immunoligand-drug conjugate. One would have been motivated to because Rohlff teaches an immunoligand-drug conjugate for the treatment of cancer that comprises an antibody, a linker and a toxin, wherein the toxin is an anthracycline and Cohen teaches antibody drug conjugates that comprise an antibody, a linker and a toxin, such as an anthracycline, for the treatment of cancer. One of ordinary skill in the art would have a reasonable expectation of success because Cohen teaches that PNU-159682 metabolite is more cytotoxic and shows more efficacy in vivo tumor models than nemorubicin and doxorubicin in the treatment of cancer. Given the recognized need to treat cancer and given the known methods of an antibody-toxin conjugate, one of skill in the art could have pursued using PNU-derived anthracycline as a toxin in an immunoligand-drug conjugate, with a reasonable expectation of success.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to create the immunoligand drug by sortase mediated conjugation. One would have been motivated to and have a reasonable expectation of success because: 1) Rohlff, Guimaraes, and Heindl teach the use of an immune-ligand conjugate drug for the treatment of cancer, 2) Rohlff teaches an immunoligand-drug conjugate for the treatment of cancer that comprises an antibody, a linker and a toxin, 3) Guimaraes teaches a method the attachment of a label, LPXTG motif, to a target protein, such an antibody and a toxin, 4) Guimaraes teaches the method of conjugating the label to the target protein by sortase conjugation, and 5) Heindl teaches a process of conjugating a linker polypeptide, LPXTG via sortase motif to a therapeutic agent, such as an antibody. Given the recognized need to treat cancer and given the known methods of an antibody-toxin conjugate and the process of conjugation, one of skill in the art could have pursued using sortase mediated conjugation, with a reasonable expectation of success.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the instantly claimed CDR sequences of anti-ROR-1 in the method of Rohlff. One would have been motivated to and have a reasonable expectation of success because: 1) Rohlff and Blankenship teach an anti-ROR-1 antibody for the treatment of cancer, 2) Rohlff teaches an immunoligand-drug conjugate for the treatment of cancer that comprises an antibody, a linker and a toxin, wherein the toxin is an anthracycline, 3) Blankenship teaches an anti-ROR-1 antibody that may be conjugated to a drug or toxin, and 4) Blankenship teaches the instantly claimed sequences of the anti-ROR-1 antibody. One of skill in the art could have pursued using the SEQ ID NO of the anti-ROR-1 antibody, and the results of the immunoconjugate-ligand would have been predictable. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use PNU-derived anthracycline as the toxin in the immunoligand-drug conjugate. One would have been motivated to because Rohlff teaches an immunoligand-drug conjugate for the treatment of cancer that comprises an antibody, a linker and a toxin, wherein the toxin is an anthracycline and Cohen teaches antibody drug conjugates that comprise an antibody, a linker and a toxin, such as an anthracycline, for the treatment of cancer. One of ordinary skill in the art would have a reasonable expectation of success because Cohen teaches that PNU-159682 metabolite is more cytotoxic and shows more efficacy in vivo tumor models than nemorubicin and doxorubicin in the treatment of cancer. Given the recognized need to treat cancer and given the known methods of an antibody-toxin conjugate, one of skill in the art could have pursued using PNU-derived anthracycline as a toxin in an immunoligand-drug conjugate, with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14, 17-20, 23, 29, 37, 43, and 45-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, and 10 of U.S. Patent No. US11364301B2, in view of Rohlff (US20130251723, Priority: 10/01/2010), Cohen (WO2009099741, Published: 2009) and Blankenship et al (WO2016094873A2, priority to 12/12/2014).
Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent an immunoligand/payload conjugate that is produced by enzymatically conjugating at least one glycine-modified payload to an immunoligand via sortase, wherein the immunoligand is an antibody, and the payload is a drug or toxin, such as doxorubicin, an anthracycline. The U.S. Patent also claims that the immunoligand/payload conjugate further comprises a linker between the immunoligand and the payload, and the linker comprises a peptide motif that is a sortase recognition motif, and the linker is being conjugated to the C-terminus of at least one peptide chain of the immunoligand. The U.S. Patent further claims that the sortase recognition motif is LPXTG. However, the U.S. Patent does not claim that the antibody is an anti-ROR1 antibody, the sequences of an anti-ROR1 antibody, or that the drug is a PNU-derived anthracycline 
Rohlff teaches an immunoligand-drug conjugate that comprises a: a) humanized anti-ROR-1 antibody, b) linker, and c) toxin, such as anthracycline for the treatment of cancer. (0128, 0130). Rohlff teaches that the anti-ROR1 antibody is a humanized antibody, antibody derivative, or an antibody fragment. (0035) Rohlff teaches that the anti-ROR1 antibody is conjugated to drugs, that relies on a linker, and that the linker is done by attachment to cysteines with the antibody. Rohlff also teaches a pharmaceutical composition comprising the antibody, antibody derivative or fragment retaining target binding capacity. Rohlff further teaches that a peptide linker may be an oligopeptide linker, with 2 or more amino acids, and that they use the C-terminus of the heavy chain as the conjugation site, or that the linker is a maleimide linker, that may be cleaved by changed in pH, redox potential or specific intracellular enzymes. Rohlf further teaches that the ratio of drug (toxin) to antibody may range from 1:1 to 10:1, therefore the number of integers of the linker and toxin may range from 1-10. Lastly, Rohlff teaches that the anti-ROR1 antibody has a target binding affinity of 10-4 to 10-12 M, which encompasses between 84 to 110 pM. [0061, 0113, 0128, 0164-0168, 0230, 0268] 
Cohen teaches antibody drug conjugates in which one or more nemorubicin metabolite or analog drugs moieties are covalently attached by a linker to an antibody, that binds to tumor associated antigens, said conjugate is useful in methods of treating cancer. Cohen teaches that the metabolite is PNU-159682, that is more cytotoxic than nemorubicin and doxorubicin in vitro and showed efficacy in vivo tumor models. [Abstract, 0009, 0012-0015, 0064] 
Blankenship teaches a humanized antibody, antibody fragment retaining target binding capacity, which targets receptor tyrosine kinase-like orphan receptor-1 (ROR1) for the treatment of cancer. Blankenship teaches that the anti-ROR1 comprises the following sequences: three heavy chain CDR sequences: SEQ ID NO: 41, 43, and 45, which match 100% to the instantly claimed SEQ ID NOs: 29, 30, and 31, respectively, and three light chain CDR sequences: SEQ ID NOs 47, 49, and 51, which match 100% to the instantly claimed SEQ ID NOs: 32, 33, and 34. Blankenship teaches that the antibody may be bispecific or multispecific antibody.  [Abstract, 003, 007-008] Blankenship teaches that the ROR-1 may be conjugated to a drug or a toxin. [0015, claim 14] 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use an anti-ROR-1 antibody and the instantly claimed sequences in the method of the U.S. Patent.  One would have been motivated to and have a reasonable expectation of success because: 1) Rohlff teaches an immunoligand-drug conjugate for the treatment of cancer that comprises an antibody, a linker and a toxin, wherein the toxin is an anthracycline, 2) the U.S. Patent claims an immunoligand conjugate for the treatment of cancer, 3) the U.S. Patent claims an immunoligand conjugate that comprises an antibody and a drug conjugate, such as doxorubicin, 4) ) Blankenship teaches an anti-ROR-1 antibody that may be conjugated to a drug or toxin for the treatment of cancer, and 5) Blankenship teaches the instantly claimed sequences of the anti-ROR-1 antibody. One of skill in the art could have pursued using an anti-ROR-1 antibody in the method of the U.S. Patent, and the results of using an immunoconjugate ligand for the treatment of cancer would have been predictable.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use PNU-derived anthracycline as the toxin in the immunoligand-drug conjugate. One would have been motivated to because 1) the U.S. Patent claims using doxorubicin in an immunoligand conjugate for the treatment of cancer, 2) Rohlff teaches an immunoligand-drug conjugate for the treatment of cancer that comprises an antibody, a linker and a toxin, wherein the toxin is an anthracycline and 3) Cohen teaches antibody drug conjugates that comprise an antibody, a linker and a toxin, such as an anthracycline, for the treatment of cancer. One of ordinary skill in the art would have a reasonable expectation of success because Cohen teaches that PNU-159682 metabolite is more cytotoxic and shows more efficacy in vivo tumor models than nemorubicin and doxorubicin in the treatment of cancer. Given the recognized need to treat cancer and given the known methods of an antibody-toxin conjugate, one of skill in the art could have pursued using PNU-derived anthracycline as a toxin in an immunoligand-drug conjugate, with a reasonable expectation of success.

All other rejections are recited in the Office Action mailed 02/08/2022 are hereby withdrawn in view of amendments and arguments. 
Conclusion
Conclusion: Claims 35, 38, 39, 40 and 53 are objected to. Claims 14, 17-20, 23, 29, 37, and 43-52 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642